19-1302-cr
     United States v. Walker
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”).       A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 6th day of November, two thousand twenty.
 4
 5            PRESENT: RAYMOND J. LOHIER, JR.,
 6                             MICHAEL H. PARK,
 7                                     Circuit Judges,
 8                             JED S. RAKOFF, *
 9                                     Judge.
10            ------------------------------------------------------------------
11            UNITED STATES OF AMERICA,
12
13                              Appellee,
14
15                         v.
16
17            VERNON WALKER,                                                        19-1302-cr
18
19                             Defendant-Appellant. **
20            ------------------------------------------------------------------

     * Judge Jed S. Rakoff, of the United States District Court for the Southern District of New York, sitting by
     designation.
     ** The Clerk of Court is directed to amend the official caption to conform with the above caption.
 1
 2         FOR DEFENDANT-APPELLANT:                    MEGAN WOLFE BENETT,
 3                                                     Kreindler & Kreindler LLP,
 4                                                     New York, NY.
 5
 6         FOR APPELLEE:                               ANDEN CHOW, Assistant
 7                                                     United States Attorney
 8                                                     (Thomas McKay, Assistant
 9                                                     United States Attorney, on the
10                                                     brief), for Audrey Strauss,
11                                                     Acting United States Attorney
12                                                     for the Southern District of
13                                                     New York, New York, NY.

14         Appeal from a judgment of the United States District Court for the

15   Southern District of New York (John F. Keenan, Judge).

16         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

17   AND DECREED that the appeal is DISMISSED.

18         Vernon Walker appeals from a judgment of conviction entered by the

19   District Court (Keenan, J.) upon his plea of guilty pursuant to a plea agreement

20   to one count of conspiracy to commit Hobbs Act robbery, in violation of 18

21   U.S.C. § 1951. Walker’s plea agreement included a waiver of his right to appeal

22   any sentence within or below a stipulated Guidelines range of 151 to 188 months’

23   imprisonment. Walker was sentenced principally to a term of imprisonment of



                                             2
 1   108 months. On appeal, Walker argues that the District Court erred in

 2   sentencing him under the Career Offender Guideline because conspiracy to

 3   commit Hobbs Act robbery is not a crime of violence under § 4B1.1(a) of the

 4   United States Sentencing Guidelines. We assume the parties’ familiarity with

 5   the underlying facts and prior record of proceedings, to which we refer only as

 6   necessary to explain our decision to dismiss.

 7         “Waivers of the right to appeal a sentence,” such as the one contained in

 8   Walker’s plea agreement, “are presumptively enforceable.” United States v.

 9   Riggi, 649 F.3d 143, 147 (2d Cir. 2011). Based on the clear language of the

10   appeal waiver, we conclude that Walker waived his right to appeal his sentence.

11         In urging a contrary conclusion, Walker first argues that the appeal waiver

12   is unenforceable because the District Court suggested during his plea hearing

13   that Walker could appeal his sentence. We reject his argument because we find

14   that the District Court’s statement is fully consistent with the plea agreement.

15   The District Court merely noted that “under some circumstances, as set forth in

16   [the] plea agreement,” Walker “might have the right to appeal whatever sentence

17   is imposed.” App’x 37. That was an accurate statement. Walker, for


                                              3
 1   example, retained the right to challenge his sentence on ineffective assistance of

 2   counsel grounds.

 3         Walker also argues that the appeal waiver does not encompass any legal

 4   error committed by the District Court in applying the Career Offender Guideline.

 5   This argument is likewise unavailing. A defendant’s “waiver of his right to

6    challenge . . . [his] . . . sentence plainly includes a waiver of his right to claim

 7   errors arising out of the District Court’s crafting of [his] sentence.” United

 8   States v. Arevalo, 628 F.3d 93, 97 (2d Cir. 2010) (quotation marks omitted). This

 9   includes any legal error that might have been made by the District Court. See

10   Riggi, 649 F.3d at 147 (“We have enforced waivers where a sentence was

11   arguably imposed contrary to a statutory requirement.”)

12         And Walker knowingly and voluntarily waived his appeal rights. “[I]t is

13   . . . well-settled that a defendant’s knowing and voluntary waiver of his right to

14   appeal a sentence within an agreed upon guideline range is enforceable.”

15   United States v. Lee, 523 F.3d 104, 106 (2d Cir. 2008). During the plea hearing,

16   Walker confirmed that he had reviewed the plea agreement with his attorney

17   and signed it, and that he understood the appeal rights he was waiving. And


                                                 4
 1   Walker does not point to anything in the record that suggests that the waiver of

 2   his appeal rights was anything other than knowing and voluntary. See United

 3   States v. Morgan, 386 F.3d 376, 379 (2d Cir. 2004) (concluding that a plea waiver

 4   was knowing and voluntary where there was “no realistic possibility that [the

 5   defendant] might have misunderstood the nature or source of the waiver”).

 6         We therefore conclude that Walker waived his right on appeal to challenge

 7   his classification as a career offender. We have considered Walker’s remaining

 8   arguments and conclude that they are without merit. For the foregoing reasons,

 9   the appeal is DISMISSED.

10                                         FOR THE COURT:
11                                         Catherine O’Hagan Wolfe, Clerk of Court




                                             5